FILED
                            NOT FOR PUBLICATION                              FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50489

              Plaintiff - Appellee,              D.C. No. 2:07-cr-00243-RGK

  v.
                                                 MEMORANDUM *
ROY COLINA ALIVIO,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                      Argued and Submitted February 5, 2010
                               Pasadena, California

Before: SCHROEDER, FISHER and N.R. SMITH, Circuit Judges.

       This is an appeal from a jury conviction of six counts of subscribing to a

false income tax return in violation of 26 U.S.C. § 7206(1). The only issue on

appeal is whether the district court abused its discretion by allowing testimony

concerning defendant’s gambling activities.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The gambling evidence was clearly relevant to the issues in the case under

Federal Rule of Evidence 401. The district court handled the evidence in a manner

such that the probative value of the evidence was not substantially outweighed by

the danger of unfair prejudice under Federal Rule of Evidence 403. There was,

therefore, no abuse of discretion. See United States v. Hinkson, 585 F.3d 1247,

1251 (9th Cir. 2009) (en banc).

      AFFIRMED.




                                         2